UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SHAWN WOODWARD,
                                   Plaintiff,

              v.                                                      9:18-CV-0083
                                                                      (DNH/DJS)
JOHN DOE #1, Correctional
Officer; Greene Correctional
Facility, JOHN DOE #2, Correctional
Sergeant; Greene Correctional
Facility, and JOHN DOE #3, Correctional
Officer; Greene Correctional Facility,

                                   Defendants.


APPEARANCES:                                            OF COUNSEL:

SHAWN WOODWARD
Plaintiff, pro se
00-A-6563
Washington Correctional Facility
Box 180
72 Lock 11 Lane
Comstock, NY 12821

HON. LETITIA JAMES                                      MELISSA A. LATINO, ESQ.
New York State Attorney General - Albany
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

                                   DECISION and ORDER

I. INTRODUCTION

       Pro se plaintiff Shawn Woodward ("Woodward" or "plaintiff") commenced this action

by filing a civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with

an application to proceed in forma pauperis. Dkt. No. 1 ("Compl."); Dkt. No. 10 ("IFP
Application").

        In the complaint, Woodward set forth claims arising out of his confinement in the

custody of the New York State Department of Corrections and Community Supervision

("DOCCS") at Greene Correctional Facility ("Greene C.F."). See generally, Compl.

        By Decision and Order filed on February 8, 2018 (the "February Order"), Woodward's

IFP Application was granted. Dkt. No. 4. After reviewing the complaint in accordance with

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), the Court f ound that plaintiff's Eighth

Amendment excessive force and retaliation claims against John Doe #1 and failure to protect

claims against John Doe #2 and John Doe #3 survived sua sponte review and required a

response.1 See generally, Dkt. No. 4.

        Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d. Cir. 1997) (per curiam), in order to

assist Woodward in identifying the John Doe defendants, the Court requested that the Office

of the Attorney General attempt to ascertain the full names of the John Doe defendants. Dkt.

No. 4 at 12-13. The Attorney General's Office was also requested, to the extent that it was

able to identify either of the John Doe defendants, to provide the addresses where the

defendants might be served.2 Id.

            On December 10, 2018, after several motions, appeals, and requests for extensions

of time by both parties, the Attorney General's Office provided Woodward with information

regarding the identities of the John Doe defendants included in the complaint. Dkt. No. 26.



        1
         The Court dismissed Plaintiff's First Amendment religious claims and claims against defendants
Inmate John Doe #4 and Inmate York. Dkt. No. 4 at 6.
        2
           The Attorney General's Office was advised that it need not undertake to defend or indemnify these
individuals at this juncture. The February Order was intended merely to provide a means by which Plaintiff may
name and properly serve the defendants as instructed by the Second Circuit in Valentin.

                                                       2
       Presently under consideration is Woodward's amended complaint. Dkt. No. 28 ("Am.

Compl."). Plaintiff also filed a motion for a "permanent injunction." 3 Dkt. No. 25.

II. REVIEW OF AMENDED COMPLAINT

       The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B) was discussed at length in the February Order and it

will not be restated in this Decision and Order. See Dkt. No. 4 at 2-4.

       Taking into account Woodward's pro se status, the Court construes the allegations in

the amended complaint with the utmost leniency. See, e.g., Haines v. Kerner, 404 U.S. 519,

521 (1972) (holding that a pro se litigant's complaint is to be held "to less stringent standards

than formal pleadings drafted by lawyers.").

       The facts asserted in the amended complaint are identical to those pleaded in the

original Complaint. Compare Compl. with Am. Compl. On May 12, 2017, Woodward and

three other inmates were transferred to Greene C.F. to attend mediation/settlement

conferences. Am. Compl. at 4. Plaintiff brought his legal work, his Holy Qur'aan, and his

prayer rug with him to Greene C.F. Id.

       The three inmates that accompanied Woodward received their property and were

escorted to the A-1 Dorm. Am. Compl. at 4. When plaintiff was called to the Property Room,

defendant Correctional Officer J. Gori ("Gori")4 gave him one pair of underwear, a t-shirt, and

socks. Id. When Plaintiff inquired about his property, Gori used expletives and told plaintiff

to "[p]ut a claim in or sue me." Id. Plaintiff verbally complained to defendant Sergeant


       3
         The Attorney General's Office responded to the motion and stated that since none of the Defendants
have been served, the Office does not represent any party. Dkt. No. 27.
       4
           The Clerk of the Court is directed to substitute Gori for John Doe #1.

                                                         3
Geleta ("Geleta")5. Id. In response, Geleta told Gori that Plaintiff was "snitching." Am.

Compl. at 4.

       While Woodward was seated on a bench, Gori, without provocation and in the

presence of Geleta, defendant Correctional Officer K. Cituk ("Cituk"),6 and two inmates,

grabbed Plaintiff by the throat, choked him, and punched him on the left side of his head.

Am. Compl. at 4-5. When Plaintiff attempted to defend himself, the inmates restrained

Plaintiff and prevented him from getting off the bench. Id. at 5. Geleta then asked Plaintiff if

he wanted to sue them. Id. Plaintiff responded, "no" and Geleta stated, "[a]fter you go to

court Monday, [ ] [m]ake sure you don't have to come back or you will never leave Greene's

SHU-200." Id. As a result of the attack, Plaintiff sustained pain in his neck and a headache.

Am. Compl. at 5. Plaintiff suffered from a sore neck until May 13, 2017. Id. Plaintiff was

escorted to the A-1 Dorm. Id. at 4-5.

       When Woodward arrived at the A-1 Dorm, he asked an officer to sweep an area so

that he could pray. Am. Compl. at 5-6. When the officer refused, Plaintiff asked for an extra

sheet or blanket so that he could pray. Id. at 6. The officers told Plaintiff to abandon his

prayers or use his state issued linen. Id. Because Plaintiff was not provided with a clean

surface to pray, he had to abandon all prayers while confined at Greene C.F. Id.

       Woodward seeks monetary damages. Am. Compl. at 7.

       A. Previous Claims

       As a result of the review of the original Complaint, the Court held that W oodward's



       5
           The Clerk of the Court is directed to substitute Geleta for John Doe #2.
       6
           The Clerk of the Court is directed to substitute Cituk for John Doe #3.

                                                         4
Eighth Amendment excessive force claim and retaliation claim against John Doe #1 required

a response. With the Amended Complaint, plaintiff repeats those claims and substitutes Gori

for the unidentified defendant. Accordingly, the Court finds that the excessive force and

retaliation claims against Gori survive sua sponte review and require a response.

       As a result of the review of the original complaint, the Court held that Woodward's

Eighth Amendment failure to intervene claims against John Does #2 and #3 also required a

response. With the amended complaint, plaintiff repeats those claims and substitutes Geleta

and Cituk for the unidentified defendants. Accordingly, the Court finds that the failure to

intervene claims against Geleta and Cituk survive sua sponte review and require a response.

       B. First Amendment Religious Claims

       With the amended complaint, Woodward realleges his First Amendment religious

claims against Gori with additional factual allegations.

       The law related to First Amendment religious claims was discussed in the February

Order and will not be restated herein. See Dkt. No. 4 at 7-8. In the February Order, the

Court dismissed the First Amendment claims holding:

              Woodward's complaint lacks any facts related to when or, for
              how long, plaintiff was deprived of his Holy Qur'aan and/or
              prayer rug. The complaint contains vague accusations with
              unspecified dates, times, and facts suggesting establishing
              how plaintiff was burdened. These allegations, without more,
              fail to plausibly suggest that defendant burdened plaintiff's right
              to freely practice his religion.

Dkt. No. 4 at 8.

       In the amended complaint, Woodward attempts to correct the deficiencies in this

claim. Am. Compl. at 6. Since 2000, plaintiff has been a practicing Muslim. Id. at 5. Plaintiff



                                                 5
alleges that the Holy Qur'aan is sacred, akin to the Bible or Torah, and that to "ensure

compliance with Muslim teachings," he was required to read a portion of the Holy Qur'aan

after each of his five daily prayers. Id. Accordingly, plaintiff alleges that Gori violated his

First Amendment religious rights when he "intentionally destroyed" plaintiff's Prayer Rug and

Holy Qur'aan leaving him with no means to pray or read. Id. at 6.

       At this juncture, Woodward has alleged sufficient facts suggesting that Gori's conduct

constituted a substantial burden on his sincerely held religious beliefs. Accordingly, Gori is

directed to respond to the First Amendment claim.

III. MOTION FOR PERMANENT INJUNCTION

       Woodward also moves for a permanent injunction preventing DOCCS from

transferring plaintiff to Greene C.F. Dkt. No. 25 at 3.

       The standard for a permanent injunction is essentially the same as the standard for a

preliminary injunction, except that the moving party, instead of showing a likelihood of

success on the merits must show actual success on the merits. Amoco Prod. Co. v. Vill. of

Gambell, 480 U.S. 531, 546 n. 12 (1987) (citing Univ. of Texas v. Camenisch, 451 U.S. 390,

392 (1981)).

       Preliminary injunctive relief "is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion."

Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir. 2005) (quoting Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997)). "The district court has wide discretion in determining

whether to grant a preliminary injunction." Id. at 511.

       To succeed on a motion for preliminary injunctive relief, a plaintiff must demonstrate



                                                 6
irreparable harm and either a substantial likelihood of success on the merits of the claim, or

sufficiently serious questions going to the merits and a balance of hardships tipping decidedly

in his favor. Citigroup Global Markets, Inc. V. VCG Special Opportunities Master Fund Ltd. ,

598 F.3d 30, 35 (2d Cir. 2010).

       However, when the moving party seeks a "mandatory preliminary injunction that alters

the status quo by commanding a positive act," the burden is even higher. Cacchillo v.

Insmed, Inc., 638 F.3d 401, 405-06 (2d Cir. 2011). "A mandatory preliminary injunction

'should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from a denial of preliminary

relief.' " Id. (quoting Citigroup, 598 F.3d at 35 n.4).

       The alleged violation of a constitutional right generally satisfies a plaintiff’s burden to

demonstrate irreparable harm. Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir. 1996). However,

"[i]rreparable harm is injury that is neither remote nor speculative, but actual and imminent

and that cannot be remedied by an award of monetary damages." N.Y. ex rel.

Schneiderman v. Actavis PLC, 787 F.3d 638, 660 (2d Cir.), cert. dismissed sub nom.

Allergan PLC v. N.Y. ex. rel. Schneiderman, 136 S. Ct. 581, 193 L. Ed. 2d 421 (2015)

(citation and internal quotation marks omitted).

       Furthermore, "[t]o prevail on a motion for preliminary injunctive relief, the moving party

must establish a relationship between the injury claimed in the motion and the conduct giving

rise to the complaint." Candelaria v. Baker, No. 00-CV-0912, 2006 WL 618576, at *3

(W.D.N.Y. Mar. 10, 2006) (citations omitted); see also Allen v. Brown, No. 96-CV-1599

(RSP/GJD), 1998 WL 214418, at *4 (N.D.N.Y. Apr. 28, 1998) (denying request for injunctive



                                                  7
relief where allegations in application for such relief were unrelated to claims asserted in the

complaint and thus plaintiff "failed to establish either a likelihood of succeeding on the merits

of his underlying claim, or sufficiently serious questions going to the merits of such claim and

a balance of hardships tipping decidedly toward" the plaintiff).

       "In the prison context, a request for injunctive relief must always be viewed with great

caution so as not to immerse the federal judiciary in the management of state prisons."

Fisher v. Goord, 981 F. Supp. 140, 167 (W .D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994)) (other citations omitted).

       Here, the injunction sought is mandatory, and thus the Court will use the "clear and

substantial" showing of a likelihood of success standard. Woodward moves for an order

preventing DOCCS from transferring him to Greene C.F. Dkt. No. 25 at 3. Plaintiff alleges

"DOCCS' employees" attempted to transfer him on November 26, 2018, to Greene C.F. Id.

Plaintiff refused and, as a result, was transferred to the Special Housing Unit ("SHU") at

Ulster Correctional Facility ("Ulster C.F."). Id. While he was housed at Ulster C.F. when he

filed the motion, plaintiff is presently incarcerated at Washington Correctional Facility

("Washington C.F."). Dkt. No. 29.

       As discussed supra, the remaining defendants are Gori, Geleta, and Cituk. To the

extent that Woodward seeks injunctive relief against entities that are not defendants in this

action, injunctive relief is available against non-parties only under very limited circumstances,

none of which are present here. See Fed. R. Civ. P. 65(d)(2); Doctor's Associates, Inc. v.

Reinert & Duree, P.C., 191 F.3d 297, 302-03 (2d Cir. 1999); United States v. Regan, 858

F.2d 115, 120 (2d Cir. 1988); see also In re Rationis Enterprises, Inc. of Panama, 261 F.3d



                                                 8
264, 270 (2d Cir. 2001) ("A court may not grant a final, or even an interlocutory, injunction

over a party over whom it does not have personal jurisdiction.").

       Additionally, an inmate does not have a right to be confined to the prison of his own

choosing. Olim v. Wakinekona, 461 U.S. 238, 245 (1983); see also Alexander v. Deming,

No. 03-CV-0147, 2009 WL 1044561, at *11 (W.D.N.Y. April 16, 2009) (holding that the Court

lacks the authority to order that an inmate be imprisoned in any particular facility).

       Therefore, there is no legal basis for this Court to order the relief requested.

Moreover, defendants have not yet answered, and, indeed, have not even been

served. Accordingly, the Court cannot ascertain W oodward likelihood of success or whether

he has otherwise met the standard for issuance of permanent injunctive relief. For the

foregoing reasons, plaintiff's motion for injunctive relief is denied.

IV. CONCLUSION

       Therefore, it is

       ORDERED that

       1. The amended complaint (Dkt. No. 28) is accepted for filing and is deemed the

operative pleading;

       2. The Clerk of the Court shall (i) revise the docket to reflect that Gori, Geleta, and

Cituk are defendants in this action; and (ii) revise the docket to reflect that John Does #1, #2,

and #3 are no longer defendants in this action;

       3. The following claims survive review and require a response: (1) Eighth

Amendment excessive force claim against Gori; (2) Eighth Amendment failure-to-intervene

claims against Geleta and Cituk; (3) First Amendment retaliation claim against Gori; and



                                                 9
(4) First Amendment religious claim against Gori;

       4. The Clerk shall issue summonses and forward them, along with copies of the

Amended Complaint, to the United States Marshal for service upon the defendants;

       5. The Clerk shall forward a copy of the summonses and Amended Complaint to the

Attorney General's Office, together with a copy of this Decision and Order;

       6. A response to the Amended Complaint be filed by the defendants or their counsel,

as provided for in the Federal Rules of Civil Procedure;

       7. All pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367;

       8. Any paper sent by a party to the Court or the Clerk must be accompanied by a

certificate showing that a true and correct copy of same was served on all opposing

parties or their counsel. Any document received by the Clerk or the Court which does

not include a proper certificate of service will be stricken from the docket;

       9. Plaintiff must comply with any requests by the Clerk’s Office for any documents

that are necessary to maintain this action;

       10. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions;

       11. Plaintiff is also required to promptly notify the Clerk’s Office and all parties

or their counsel, in writing, of any change in his address; their failure to do so will

result in the dismissal of his action;



                                              10
      12. Plaintiff's motion for a permanent injunction (Dkt. No. 25) is DENIED; and

      13. The Clerk of the Court shall serve a copy of this Decision and Order on Plaintiff in

accordance with the Local Rules.

      IT IS SO ORDERED.



Dated: January 24, 2019
       Utica, New York.




                                             11
